Filed 9/12/16 P. v. Ram CA1/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A143509
v.
PRAVEEN RAM,                                                         (Alameda County
                                                                     Super. Ct. No. 173219)
         Defendant and Appellant.



BY THE COURT:
         It is ordered that the opinion filed herein on August 31, 2016, be modified as
follows:
         In the last paragraph on page 2, in the second sentence beginning with “On
October 22, 2014,” the word “without” should be deleted and replaced with the word
“with”.
         This modification does not change the judgment.




Dated:___________________                                                   _________________________
                                                                            Kline, P.J.




                                                             1
Filed 8/31/16 P. v. Ram CA1/2 (unmodified version)
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A143509
v.
PRAVEEN RAM,                                                         (Alameda County
                                                                     Super. Ct. No. 173219)
         Defendant and Appellant.


         Defendant Praveen Ram appeals from the trial court’s order denying his petition
for certificate of rehabilitation and pardon pursuant to Penal Code section 4852.01.1 The
Attorney General concedes the trial court erred in finding Ram statutorily ineligible for
the relief sought. We accept the Attorney General’s concession. We reverse the denial
order and remand the matter to the trial court to determine whether to grant Ram’s
petition.
                        FACTUAL AND PROCEDURAL BACKGROUND
Sacramento Criminal Case
         In 2000, the Sacramento County District Attorney filed a second amended
information charging Ram with two counts of sexual battery with restraint (counts 1 and
3, § 243.4, subd. (a)); two counts of rape (counts 2 and 5, § 261, subd. (a)(2)); two counts
of sexual penetration (counts 4 and 7, § 289, subd. (a)); one count of sodomy (count 6,



         1
             Further statutory references are to the Penal Code.


                                                             1
§ 286, subd. (c)(2)); and one count of assault with intent to commit oral copulation (count
8, § 220).2
       In March 2001, a jury found Ram guilty of counts 3, 5, and 6 (sexual battery, rape,
and sodomy, respectively), and not guilty of the remaining charges. Ram filed a motion
for a new trial. In December 2001, the parties reached a negotiated disposition under
which the prosecutor stipulated to a new trial as to counts 5 and 6 (rape and sodomy,
respectively), and Ram agreed to withdraw his motion for new trial as to count 3 (sexual
battery) and waive his right to appeal. The trial court approved the parties’ agreement,
and granted the motion for new trial as to counts 5 and 6. As to count 3, imposition of
sentence was suspended, and Ram was placed on formal probation for five years.
       In March 2009, the trial court granted Ram’s motion to set aside the guilty verdict
and dismiss the accusatory pleading pursuant to section 1203.4. The order incorrectly
states that Ram was granted five years probation upon conviction of sections 243.4,
subdivision (a), 261, subdivision (a)(2), and 286, subdivision (c)(2). In fact, Ram had no
conviction for the latter two offenses because the trial court ordered a new trial for counts
5 and 6. (§ 1180 [“The granting of a new trial places the parties in the same position as if
no trial had been had.”].)
Current Petition
       On January 28, 2014, Ram filed a petition for certificate for rehabilitation pursuant
to section 4852.01 in the Alameda County Superior Court. On October 22, 2014, the trial
court denied the petition without prejudice on the ground Ram was “not eligible to seek
this relief under the statute.” The trial court stated that a certificate of rehabilitation
under section 4852.01 was unavailable to a person who has been convicted of violation of




       2
        As Ram notes, counts 5 through 8 are incorrectly numbered in the second
amended information because count 5 is incomplete and there are two offenses listed
under count 8. The count denominated “COUNT SIX” is actually count 5, “COUNT
SEVEN” is count 6, and the first offense under “COUNT EIGHT” is count 7 and the
second is count 8.


                                                2
section 286, subdivision (c), “which was one of the guilty verdicts rendered by the jury in
[the] Sacramento matter.”
       On November 3, 2014, Ram filed a notice of appeal.
                                       DISCUSSION
       We review a decision whether to grant or deny a certificate of rehabilitation for an
abuse of discretion. (People v. Lockwood (1998) 66 Cal.App.4th 222, 226.) “A trial
court abuses its discretion when the factual findings critical to its decision find no support
in the evidence.” (People v. Cluff (2001) 87 Cal.App.4th 991, 998.)
       Under section 4852.01, “[a]ny person convicted of a felony . . . , the accusatory
pleading of which has been dismissed pursuant to Section 1203.4, may file a petition for
certificate of rehabilitation and pardon pursuant to the provisions of this chapter if the
petitioner has not been incarcerated in any prison, jail, detention facility, or other penal
institution or agency since the dismissal of the accusatory pleading and is not on
probation for the commission of any other felony, and the petitioner presents satisfactory
evidence of five years residence in this state prior to the filing of the petition.” (Former
§ 4852.01, subd. (c), as amended by Stats.1997, ch. 61, § 2.) However, relief under
section 4852.01 “shall not apply to persons serving a mandatory life parole, persons
committed under death sentences, persons convicted of a violation of subdivision (c) of
Section 286, Section 288, subdivision (c) of Section 288a, Section 288.5, or subdivision
(j) of Section 289, or persons in the military service.” (Id., subd. (d).)
       The trial court denied Ram’s petition solely on the ground he was ineligible for
relief because he had been convicted of an offense under section 286, subdivision (c).
But Ram has no conviction under that statute. His only conviction in the Sacramento
criminal case was for violation of section 243.4. This conviction does not render him
ineligible for relief under section 4852.01. Accordingly, we reverse the trial court’s order
denying Ram’s petition based on statutory ineligibility, and remand to allow the trial
court to consider the petition on the merits.




                                                3
                                      DISPOSITION
       The order denying Ram’s petition for certificate of rehabilitation and pardon is
reversed. The matter is remanded for the trial court to further consider whether Ram has
met the standards for a certificate of rehabilitation and pardon.




                                              4
                                _________________________
                                Miller, J.


We concur:


_________________________
Kline, P.J.


_________________________
Richman, J.




A143509, People v. Ram




                            5